Judgments unanimously reversed on the law and facts and a new trial granted in the interest of justice, with costs to abide the event. Memorandum: Upon the facts in these actions the exclusion from evidence of photographs on the ground that the date of their taking had not been established constituted reversible error. Testimony by the telephone company lineman that the photographs were a fair and accurate representation of the condition of the cable installation on October 5, 1965, the last day New York Laser worked on the lines, was a sufficient foundation for their receipt in evidence (Saporito v. City of New York, 14 N Y 2d 474). Furthermore, the charge was confusing and misleading with respect to the actions of Ausable Communications, Inc., and Ausable Valley Telephone Co., Inc.— as evidenced by the jury’s failure to return a verdict in the telephone company’s action. (Appeal from judgments of Onondaga Trial Term in actions for breach of contract.) Present — Goldman, P. J., Del Vecchio, Moule, Cardamone and Simons, JJ.